Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Moshe Pinchas, Attorney of Record, on March 1, 2021.

The application has been amended as follows: 

In the Specification:
The abstract has been replaced with the Replacement Abstract at the end of this paper.

	On page 10, line 27, after “direction.”, -- The height of the partition exceeds the diameter 
of the diffuser. -- has been inserted.

	In the Claims:
In claim 1, the last line, -- . -- has been inserted after “airflow”.
In claim 2, line 2, “the protection” has been changed to -- protection --.

In claim 5, line 2, after “protecting”, -- the system from lightning strikes -- has been inserted.

In the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Replacement Sheets containing figures 13a and 13b which are shown more clearly, will be provided by Applicant.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The change to the abstract has been made to correct an informality therein. The insertion to the specification at page 10 has been made to provide antecedent basis for this limitation, which is recited in claim 1. The above changes to claims 1 and 2 have been made to correct informalities therein. The above change to claim 5 has been made to correct indefinite claim language, as claim 5 inadvertently omitted portions of the previous claim language. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 of the present application is directed to an unobvious improvement over the wind turbine disclosed in WO 2007/148826 A1. WO 2007/148826 A1 discloses a multistage slotted wind turbine substantially as claimed, consisting of a stationary tower-reliance 12 and movable 

The improvement comprises a diffuser having an inner vertical partition, separating the diffuser into two equal parts for increasing a speed of exhaust air flow, wherein the height of the partition exceeds the diameter of the diffuser, that allows protruding parts of the diffuser to serve as the wind vane and at the same time as a vertical stabilizer, and wherein the diffuser is provided with two horizontal stabilizers, wherein the blades are arranged inside a Venturi neck, forming a virtual slit that additionally increases the speed of the airflow. None of the prior art of record discloses or suggests the improvement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher Verdier/Primary Examiner, Art Unit 3745  













ABSTRACT

A turbine is provided which effectively converts the kinetic energy of the wind, after its (wind) accelerating, to electrical power. The multi-stage wind turbine, which allows multiple accelerate directed air flow (wind), even of most minimal speed, up to strong wind and convert it’s energy into electrical power, is proposed. It is achieved due to modularity of installation, where the wind is accelerated within each module due to the processes of capturing the initial wind flow, injection-ejection and aerodynamic Coanda effect as well, by virtual necks and conical confusors nested one into another. The system of truncated cones and virtual necks with optimum aerodynamic sizes provides the capture of the airflow not only perpendicular to the base of these cones, but also from lateral sides of these cones.